     CASE 0:18-cr-00251-DWF-KMM Document 42 Filed 05/21/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,               )    Criminal No. 18-251 (DWF/KMM)
                                        )
      v.                 Plaintiff,     )
                                        )    DEFENDANT’ S MOTION FOR
CHASE MACAULEY                          )    FURLOUGH FOR MEDICAL CARE
ALEXANDER,                              )
                                        )
                       Defendant.

      Defendant, Chase Macauley Alexander, hereby makes this motion for a furlough

for a mental health appointment at Nystrom and Associates in Apple Valley, Minnesota.

Mr. Alexander has an appointment scheduled for an updated psychological needs

assessment at Nystrom and Associates with his regular psychiatrist, Hilary Winkelmann

on Monday, June 10, 2019 at 12:00 p.m. The undersigned, accompanied by one of her

investigators, will pick Mr. Alexander up from the St. Paul Federal Courthouse at 11:00

a.m. (early enough to deal with traffic and any U.S. Marshal release issues) and drive him

to his appointment at Nystrom and Associates in Apple Valley, Minnesota. Mr.

Alexander is scheduled for a 40 minute appointment and will be returned to the St. Paul

Federal Courthouse immediately upon conclusion of his appointment, well before 2:00

p.m. Counsel and her investigator will stay with Mr. Alexander throughout the visit (but

will not be in the examination room).

      Chase Alexander is a twenty-year-old man with mental health issues. The Dakota

County Court civilly committed him on October 19, 2017. At a six-month review on

April 12, 2018, his civil commitment was continued and extended for another year.

During this time, Mr. Alexander was arrest on October 23, 2018 and has remained in


                                               1
     CASE 0:18-cr-00251-DWF-KMM Document 42 Filed 05/21/19 Page 2 of 4



federal custody ever since. At the Sherburne County Jail he receives shots of

psychotropic medication every two week to ensure compliance.

      During the approximate yearlong civil commitment in the community, before his

arrest, Mr. Alexander lived at a group home and made regular appointments and visits

with his psychiatrist, Hilary Winkelmann. He had a Mental Health Resource Worker

(contracted with the Dakota County Court) who helped him with scheduling

appointments, transportation and medication compliance. According to the woman who

ran the group home where Mr. Alexander lived, he was compliant with his medication

and all house rules while he stayed there from February to October. Neither the Court,

nor his Mental Health Resource Worker, nor the woman who ran the group home thought

Mr. Alexander was a danger or a threat to the community. Counsel, who has spent many

hours with Mr. Alexander, does not think he is a threat to the community either.

      On March 22, 2019, Dakota County discontinued Mr. Alexander’s civil

commitment because he is in federal custody and no longer needs county services, not

because he is better. Once he his ultimately released to the community, his case

management can be reopened through Dakota County and his services may resume. But

until that time, Mr. Alexander is at the mercy of whatever treatment the Sherburne

County Jail deems sufficient under their contract with the federal government.

      Unfortunately, Mr. Alexander continues to experience audible and visual

hallucinations and disorganized thinking. His persistent mental health issues need further

evaluation and care. His good behavior at the Sherburne County Jail does not mean that

he is doing well or is mentally sound. Mr. Alexander struggles to communicate with


                                                2
     CASE 0:18-cr-00251-DWF-KMM Document 42 Filed 05/21/19 Page 3 of 4



people he does not know and he simply cannot speak up and voice his concerns. Thus, he

is incapable of advocating for himself and Counsel if filing this motion on his behalf.

       The occasional visits by the general psychologist who treats everyone at the

Sherburne County Jail have not helped. Psychiatrist Hilary Winkelmann, with whom he

has trust and rapport, is best suited to assist him. They have a long history and Nystrom

and Associates maintains all of his medical records. It is in everyone’s best interests that

his mental health be addressed before he is sentenced. In fact, his competence may

depend on it.

       If it is not possible to have Mr. Alexander transported by the U.S. Marshals to the

federal courthouse in St. Paul, Minnesota, counsel is also willing to pick Mr. Alexander

up from the Sherburne County Jail in Elk River, Minnesota.

       Mr. Alexander’s PSR is still in the preparatory stages and his sentencing will not

occur until later in September or October. Defense Counsel has a good relationship with

Mr. Alexander, will take full responsibility of him with her investigator, and does not

expect any problems. Mr. Alexander is a gental young man who needs to get his mental

health addressed before his expected imprisonment. His personal psychiatrist is a logical

and appropriate place for him to receive the needed medical care.

       For all these reasons, Counsel respectfully requests a three-hour medical furlough

on June 10, 2019.




                                                 3
   CASE 0:18-cr-00251-DWF-KMM Document 42 Filed 05/21/19 Page 4 of 4



Dated: May 21, 2019                 Respectfully submitted,

                                    s/Shannon Elkins

                                    SHANNON ELKINS
                                    Attorney ID No. 332161
                                    Attorney for Defendant
                                    107 U.S. Courthouse
                                    300 South Fourth Street
                                    Minneapolis, MN 55415




                                     4
